Harwell, Justice
(dissenting) :
The allowance of pendente lite alimony is a matter largely left to the sound discretion of the trial judge. Nienow v. Nienow, 245 S. C. 542, 141 S. E. (2d) 648 (1965). This Court, nonetheless, in an appeal from an order of the family court has jurisdiction to review the entire record to determine the facts in accord with its view of the preponderance of the evidence. This broad scope of review, however, does not require us to disregard the findings of the lower court. Spires v. Higgins, 271 S. C. 530, 248 S. E. (2d) 488 (1978). Having thoroughly reviewed the record and briefs *519of counsel in this action, I am not persuaded that the trial judge erred or abused his discretion. I, therefore, must respectfully dissent.
The parties were only married some nine and one-half months during which time respondent invested over $5,000 in appellant’s business enterprise. He also serviced appellant’s then outstanding debts. Despite admitted poor financing decisions, a fact noted by the majority, respondent appears to continue to enjoy substantial means. The appellant, though of lesser means, was at the time of the hearing working full-time and enjoying good health. Recognizing the flexibility inherent in financial statements made under these conditions and remaining cognizant of all the circumstances in this case, I can only conclude that pendente lite alimony is not required in this case and was properly denied.
Gregory, J., concurs.